CLD-039                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-3550
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 TONY GRANADO,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2:09-cr-00471-006)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 10, 2016
               Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                           (Opinion filed: November 18, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Tony Granado is serving a 30-year sentence, imposed after he was convicted of

various federal drug crimes. In August 2016, Granado filed a motion under 18 U.S.C.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
§ 3582(c)(2) to reduce his sentence based on Amendment 782 to the Guidelines (made

retroactive by Amendment 788), which lightened penalties for many drug crimes by

altering offense levels on the U.S.S.G. § 2D1.1 Drug Quantity Table. In particular, the

amendment raised the amount of cocaine necessary to qualify for a base offense level of

38 from 150 kilograms to 450 kilograms. See U.S.S.G. § 1B1.10(d) & Supp. to App. C,

amends. 782, 788 (2014). Amendment 782 thus did not lower the offense level for

defendants, like Granado, found responsible for 450-plus kilograms of cocaine. See, e.g.,

United States v. Brown, 836 F.3d 827 (7th Cir. 2016).1 Accordingly, the District Court

denied relief, determining that its prior drug-quantity finding rendered Granado’s base

offense level of 38 unaffected by Amendment 782. Granado timely appealed.2 We agree

with the District Court’s assessment, and will summarily affirm because the appeal

presents no substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




1
 In anticipation of sentencing, the U.S. Probation Office prepared a PSR finding that
Granado was responsible for over 1,500 kilograms of cocaine. The District Court
accepted that finding, which resulted in a base offense level of 38. Three levels were
added for Granado’s role in the criminal conduct. An offense level of 41 coupled with
Granado’s Category III criminal history produced a sentencing range of 30 years to life.
2
 Granado’s motion for a certificate of appealability is denied as unnecessary. See United
States v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010). We have jurisdiction under 28
U.S.C. § 1291. The District Court’s interpretation of the Guidelines is reviewed de novo;
denial of relief under § 3582(c)(2) is otherwise reviewed for abuse of discretion. United
States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009).
                                             2